 Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 1 of 25 PageID #: 137



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

ED BUTOWSKY,                                  §
                                              §
         PLAINTIFF,                           §
                                              §
v.                                            §       CASE NO. 4:19-cv-00577
                                              §
DOUGLAS H. WIGDOR,                            §
WIGDOR LLP, ROD WHEELER,                      §
                                              §
                                              §
         DEFENDANTS                           §


          RULE 12(B)(2) & (5) MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                   FOR LACK OF PERSONAL JURISDICTION AND
                        INSUFFICIENT SERVICE OF PROCESS

         Pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(2) and 12(b)(5), Defendants

Douglas H. Wigdor and Wigdor LLP (together, the “Wigdor Defendants”) file this Motion to

Dismiss the Complaint filed by Plaintiff Ed Butowsky (“Compl.”, see Dkt. No. 1) for lack of

personal jurisdiction and for insufficient service of process.

                                  NATURE OF PROCEEDING

         Butowsky filed this suit against the Wigdor Defendants in retaliation for their

representation of co-defendant Rod Wheeler in a previous action filed in the United States Court

for the Southern District of New York (the “Wheeler Action”). In that action, Wheeler, a

Washington, D.C.-based private investigator, alleged that Butowsky, Fox News and others

defamed him by publishing quotes misattributed to him in a since-retracted and disavowed news

story which intimated that Democratic National Committee (“DNC”) staffer Seth Rich, who was

tragically murdered, was responsible for leaking DNC emails to WikiLeaks in the months leading

up to the 2016 presidential election (and not Russian hackers). Mr. Wheeler alleged that Butowsky


4845-7266-4492.1
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 2 of 25 PageID #: 138



used him as an unsuspecting pawn in a politically-motivated scheme aimed at deflecting attention

away from the cloud of Russian interference in the 2016 presidential election. Mr. Wheeler alleged

that Butowsky, after gaining the trust of Mr. Rich’s vulnerable parents, enlisted Mr. Wheeler to

conduct an “investigation” into Mr. Rich’s murder that was sanctioned by the Riches, the results

of which Butowsky manipulated to manufacture “evidence” supporting the fringe conspiracy

theory tying Mr. Rich’s murder to the DNC email leak. Mr. Wheeler alleged that Butowsky then

worked with a Fox News reporter to publish a since-retracted news story which used Mr. Wheeler

as a source, and employed a series of quotes misattributed to Mr. Wheeler about Mr. Rich’s

supposed links to WikiLeaks.

       As discussed more fully below, this lawsuit is the latest in a string of litigation initiated by

Butowsky in which he of all people claims to be the real victim of Fox News’s discredited news

coverage concerning Mr. Rich’s tragic murder and ensuing litigations over that coverage. Notably,

just days after the Wheeler Action was dismissed, Butowsky openly admitted that he planned to

(improperly) weaponize the court system to retaliate against the lawyers who represented his legal

adversaries: “Anybody who did anything negative to me as a result of the lawsuit will pay. […]

I’m going to sue the hell out of a lot of firms. I want to see these people choke on their nerves

and go through the same crap I had to go through.” Butowsky followed through on his word, and

has sued no less than six law firms and nearly a dozen individual attorneys simply for representing

individuals, including members of Seth Rich’s family, in their efforts to hold Butowsky and other

conspiracy theorists accountable.

       The instant suit involves Butowsky’s claims that, in speaking to national media about the

claims and allegations in the Wheeler Action and Butowsky’s alleged involvement with the now-

debunked “investigation” into Mr. Rich’s murder, the Wigdor Defendants made knowingly false



                                                  2
    Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 3 of 25 PageID #: 139



representations that damaged Butowsky in his personal and business capacities, and that they

engaged in a civil conspiracy and violated civil RICO statutes. Unfortunately for Butowsky, none

of these allegations hold any merit, and, most important for purposes of the instant motion, none

of these allegations have anything to do with Texas or support a finding that this Court can exercise

personal jurisdiction over the Wigdor Defendants.

         Butowsky’s Complaint should be dismissed in its entirety as against the Wigdor

Defendants for the plain and simple reason that this Court lacks personal jurisdiction over them.

Mr. Wigdor and Wigdor LLP are out-of-state defendants. Consistent with the due process

protections afforded by the Fourteenth Amendment, such defendants can only be haled into a court

of another state if they have certain minimum contacts with that state, and exercising jurisdiction

over them will not offend traditional notions of fair play and substantial justice. The Wigdor

Defendants lack any of the necessary contacts with Texas to permit this Court to exercise personal

jurisdiction over them.

         In support of the clear conclusion that this Court lacks personal jurisdiction over the

Wigdor Defendants, one need look no further than Butowsky’s deficiently pled factual allegations

within the four corners of his Complaint. As Butowsky concedes in his Complaint, the only

possible contact with Texas attributable to the Wigdor Defendants is the alleged harm Butowsky

suffered in Texas by virtue of the Wigdor Defendants’ allegedly defamatory statements made

outside the state to out-of-state media. Yet, under clear and controlling Supreme Court and Fifth

Circuit precedent, such contacts are insufficient for the exercise of personal jurisdiction. Requiring

the Wigdor Defendants to defend this case in Texas would violate their due process rights.1



1
       Lack of personal jurisdiction is just the most threshold, obvious and urgent reason why this
case should be dismissed as to the Wigdor Defendants. In the event the claims against them survive


                                                  3
 Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 4 of 25 PageID #: 140




this motion, the Wigdor Defendants intend to seek the dismissal of this case pursuant to Rule 12(c)
and/or other applicable authorities on the following bases, each of which independently warrant
dismissal: (i) Butowsky fully waived any and all rights he may have had to bring this action against
the Wigdor Defendants by entering into a written agreement with Fox News, executed August 1,
2018. This agreement, which will be submitted in connection with any such future motion to
dismiss Butowsky’s Complaint, specifically provides (in relevant part) that: “Butowsky … hereby
covenants and represents that, to the fullest extent permitted by law, Butowsky … will not institute
any complaints, claims, charges, actions, proceedings or lawsuits with any governmental agency
or any court … against any of the parties in the Actions [defined to include the Wheeler Action]
or their respective attorneys … that arise directly or indirectly out of, involve, or in any way relate
to the Actions or the facts and circumstances leading up to the Actions ….” (emphasis added).
The Wigdor Defendants, as Mr. Wheeler’s attorneys, were unquestionably intended third party
beneficiaries of Butowsky’s waiver of claims. Indeed, even Fox News (Butowsky’s counterparty
who gave Butowsky valuable consideration in exchange for Butowsky’s promises) has advised
Butowsky (in a written correspondence which we would also submit in connection with such future
motion to dismiss) that, not only did it intend for the Wigdor Defendants to be third party
beneficiaries, but that Butowsky’s commencement of this action would be a material breach of
their agreement; (ii) on the face of the Complaint, Butowsky’s defamation, business
disparagement, and civil conspiracy claims are barred by the applicable Texas statute of
limitations; (iii) Butowsky’s claims are barred by the doctrine of attorney immunity because, as
pled, he is suing Mr. Wigdor and his law firm based on their work performed in the scope of their
representation of a client; (iv) Butowsky’s civil RICO claim fails because he fails to plead either
an underlying predicate offense or an ongoing RICO enterprise apart from that (unpled) predicate
act; (v) Butowsky fails to plead any of his claims with sufficient detail and particularity; (vi)
Butowsky’s Complaint should be dismissed pursuant to the doctrine of forum non conveniens
because the aforementioned settlement agreement between Butowsky and Fox News (in which the
Wigdor Defendants are third party beneficiaries) has New York choice of forum and choice of law
provisions, and because the Southern District of New York would be a more convenient forum to
hear this case; and (vii) Butowsky’s claims are precluded pursuant to the doctrine of collateral
estoppel and/or res judicata as the threshold issues underlying Butowsky’s claims against the
Wigdor Defendants – whether the Wigdor Defendants acted in bad faith with respect to their
representation of Mr. Wheeler in his claims against Butowsky – were already decided against
Butowsky in the Wheeler Action when the Honorable George B. Daniels denied Butowsky’s Rule
11 motion for sanctions against the Wigdor Defendants (see Wheeler v. Twenty-First Century Fox,
et al., 322 F.Supp.3d 445, 457-59 (S.D.N.Y. 2018)).

        We respectfully submit that, because the Court’s manifest lack of personal jurisdiction over
the Wigdor Defendants is so glaring, we did not wish to burden the Court by asserting these
additional and alternative grounds for dismissal at this early juncture. The Wigdor Defendants do,
however, expressly reserve the right to later assert these and/or other grounds for the dismissal of
Butowsky’s Complaint, and file the instant motion without waiver of or prejudice to these and/or
other additional arguments for dismissal.


                                                  4
    Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 5 of 25 PageID #: 141



         Moreover, although he filed his Complaint on July 31, 2019, as of the date of this motion,

Butowsky has failed to serve his Complaint on the Wigdor Defendants, nor has he even made any

attempt to do so. More than 90 days since the filing of Butowsky’s Complaint have passed,

requiring dismissal of this action pursuant to Rule 12(b)(5) and Rule 4(m). Given the total,

unexcused failure to serve the Complaint, as well as the complete lack of personal jurisdiction,

Butowsky’s Complaint against the Wigdor Defendants should be dismissed in its entirety.

               RELEVANT BACKGROUND AND PROCEDURAL HISTORY

I.       News Reports Concerning Seth Rich’s Murder Give Rise to Litigation

         The chain of events that gave rise to this action stem from Butowsky’s devious attempts to

pervert the tragic murder of DNC staffer Seth Rich for political gain, and certain since-retracted

or otherwise disavowed Fox News reports that followed.2 The Second Circuit Court of Appeals

succinctly summarized those events in a recent opinion:

            On July 10, 2016, Seth Rich—a 27-year-old DNC staffer—was shot and killed a few
            hundred feet from his home in Washington, D.C. The Metropolitan Police
            Department determined, and continues to believe, that his unsolved murder stemmed
            from a botched robbery.

            Soon after Seth’s death, a “conspiracy theory” emerged among “fringe” political
            groups. The theory was that “Seth had leaked thousands of DNC emails to
            WikiLeaks” and was murdered as a result. […] Seth’s parents, the Riches, objected
            to this theory and issued a statement asking the public to “refrain from pushing
            unproven and harmful theories about Seth’s murder.” Despite this statement, the
            Appellees [e.g., Fox News and its reporter Malia Zimmerman] in the case before us
            set out “to take the conspiracy theory from the fringe [and move it] to the front pages
            and screens of the mainstream media.” […] To do this, they allegedly orchestrated
            a plan to turn the Riches into unwitting collaborators in their scheme. […]

            Specifically, in December 2016, Ed Butowsky, a guest commentator on Fox News,
            contacted Seth’s parents, Joel and Mary Rich. […]




2
      See http://web.archive.org/web/20170516133954/http:/www.foxnews.com/politics/
2017/05/16/slain-dnc-staffer-had-contact-with-wikileaks-investigator-says.html
                                                    5
 Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 6 of 25 PageID #: 142



           Playing on the Riches’ need to “to get closure, as a family,” Butowsky urged them
           to allow him to pay for [Rod] Wheeler’s services [e.g., investigative services]. […]
           Butowsky falsely assured the Riches that, “although he would finance Joel and
           Mary’s retention of Wheeler, Butowsky would respect Wheeler’s legal obligation
           not to speak to him [] or anyone other than Joel and Mary about the investigation.”
           […] In the end, Joel and Mary were persuaded.

           On May 10, in order to bring the untrue story to publication, Butowsky and
           Zimmerman called Wheeler “to falsely inform him that they had developed an FBI
           source supposedly confirming” that Seth had been in contact with WikiLeaks. […]

           Soon after, Wheeler became the named source in the Fox News articles about Seth’s
           murder. […]

           On May 18, the Riches formally asked Fox to retract the story. […] Five days later,
           Fox retracted the story because “[t]he article was not initially subjected to [a] high
           degree of editorial scrutiny.”

See Rich v. Fox News Network, LLC, 983 F.3d 112, 117-120 (2d Cir. 2019) (internal citations omitted).

       In 2017, Wigdor LLP (a small litigation firm specializing in plaintiff’s-side employment and

sexual assault litigation) served as Wheeler’s counsel in the civil action filed on his behalf against

Fox News and Butowsky, among others, entitled Wheeler v. Twenty-First Century Fox, et al., (S.D.N.Y.

Case No. 17 Civ. 5807 (GBD)) (the aforementioned “Wheeler Action”). In connection with his

representation of Mr. Wheeler, Mr. Wigdor made certain statements to the media about

Butowsky’s alleged actions in connection with the allegations set forth in the Wheeler Action.

       Following Wigdor’s withdrawal as counsel for Wheeler in the Wheeler Action (with leave of the

court granted on May 30, 2018), Judge Daniels issued a Memorandum Decision & Order, dated August

2, 2018, dismissing Wheeler’s claims and denying Butowsky’s separate motion for Rule 11 sanctions.

See Wheeler, 322 F.Supp.3d 445.

       In 2018, Joel and Mary Rich (the parents of Seth Rich), by their counsel, Susman &

Godfrey LLP, commenced a separate action in the Southern District of New York against Fox

News and Butowsky, among others, entitled Joel and Mary Rich v. Fox News Network, LLC, et al.



                                                   6
    Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 7 of 25 PageID #: 143



18 Civ. 2223 (S.D.N.Y.) (the “Rich Action”). The Rich Action alleged that Butowsky, Fox News

and others intentionally inflicted emotional distress on the Riches by publishing a story that

implied that Seth Rich was responsible for leaking the DNC emails to WikiLeaks during the 2016

presidential election. On the same day that the Wheeler Action was dismissed, Judge Daniels issued a

separate order dismissing the Rich Action (see Rich v. Fox News Network, LLC, et al., 322 F.Supp.3d

487 (S.D.N.Y. 487)) (although the Riches appealed and the Second Circuit Court of Appeals recently

vacated the District Court’s dismissal (see Rich, 939 F.3d 112)).

II.       Butowsky Threatens Wrongful and Abusive Retaliatory Litigation

          Just days after Judge Daniels’s August 2, 2018 dismissal of the claims asserted in the Wheeler

Action and the Rich Action, Investment News published an August 6, 2018 article quoting Butowsky

as stating: “Anybody who did anything negative to me as a result of the lawsuit will pay. […] I’m

going to sue the hell out of a lot of firms. I want to see these people choke on their nerves and

go through the same crap I had to go through.”3

          Butowsky made good on his retaliatory threats to sue “the hell out of a lot of [law] firms”

by initiating a broadscale legal attack on multiple law firms and other parties associated with them:

         On March 6, 2019, Butowsky filed a lawsuit against Susman & Godfrey (counsel for the
          Riches) in the 416th District Court in Collin County, Texas, entitled Butowsky v. Susman
          & Godfrey, LLP, No. 416-01222-2019, alleging, inter alia, defamation and malicious
          prosecution (the “Susman Action”).4

         On March 12, 2019, Butowsky initiated a separate lawsuit entitled Butowsky v. Gottlieb,
          et al. (E.D. Tex. Case No. 19 Civ. 180) (the “Gottlieb Action”), alleging claims of, inter

3
      See https://www.investmentnews.com/article/20180806/FREE/180809955/exonerated-in-
defamation-suits-ed-butowsky-is-out-for-blood
4
        The Susman Action was dismissed on June 21, 2019 by the Honorable Andrea S.
Thompson, who found that under Texas’ Anti-SLAPP statute, the Texas Citizens Participation
Act, Butowsky failed to establish, by clear and specific evidence, a prima facie case for each
essential element of his claims, and that Susman & Godfrey established by a preponderance of the
evidence the defense of attorney immunity.

                                                    7
    Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 8 of 25 PageID #: 144



           alia, defamation, business disparagement, malicious prosecution, and civil conspiracy.
           There, Butowsky sued no less than nine attorneys (including attorneys from Susman &
           Godfrey representing Seth Rich’s parents), three different law firms (including counsel for
           Aaron Rich, Seth Rich’s brother, Boies Schiller & Flexner LLP and Massey & Gail, LLP,
           as well as Bailey & Glasser LLP), Turner Broadcasting System, Inc. (i.e., CNN), television
           personality Anderson Cooper, the New York Times, and Vox Media. Motions to dismiss
           filed by all defendants in that action are sub judice.

          On August 1, 2019, Butowsky initiated another lawsuit, filed as a related action to the
           Gottlieb Action, entitled Butowsky v. Democratic National Committee, et al. (E.D. Tex.
           Case No. 19 Civ. 582 (the “DNC Action”). Therein, Butowsky asserts claims against
           Perkins Coie LLP, the Democratic National Committee, and an internet security company
           called CrowdStrike, Inc., alleging, inter alia, defamation, business disparagement,
           malicious prosecution, and civil conspiracy, including an alleged conspiracy with the
           attorneys and law firms named in the Susman Action and Gottlieb Action to defame him.
           See id., Complaint ¶¶10-21, ECF No. 1 (August 1, 2019).5

III.       The Instant Lawsuit

           Consistent with his campaign of aggressive, retaliatory litigation outlined above, and

notwithstanding the fact that Wigdor, as discussed in more detail herein, has absolutely no contacts

with Texas, on July 31, 2019, Butowsky filed the present lawsuit against Mr. Wigdor, Wigdor

LLP, and Mr. Wheeler, alleging claims of defamation (Count I), business disparagement (Count

II), civil conspiracy (Count III), and civil RICO violations (Count IV). Butowsky’s claims all arise

from allegations that certain statements and representations to the national media made by Mr.

Wigdor, the Wigdor law firm, and/or Wheeler related to the Wheeler Action were knowingly false

and caused Butowsky damage in his home state of Texas.



5
       In addition, on June 21, 2018, Butowsky filed a suit against David Folkenflik, NPR, Inc.
and others, entitled Butowsky v. Folkenflik, et al., No. 18 Civ. 0442 (E.D.Tex.) (the “Folkenflik
Action”). In that suit, Butowsky brings claims of defamation, business disparagement, and civil
conspiracy. The Folkenflik Action is in the discovery stage.

        Further, on August 3, 2018, Butowsky and his investment company, Chapwood Capital
Investment Management, LLC, filed a lawsuit against Charles Schwab Corporation and others
entitled Butowsky v. Charles Schwab Co., et al., No. 18 Civ. 0548 (E.D.Tex.) (the “Charles Schwab
Action”). Butowsky alleges claims of defamation, business disparagement, tortious interference
and breach of contract. This litigation was compelled to arbitration in March 2019.
                                                   8
 Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 9 of 25 PageID #: 145



        The Wigdor Defendants now move to dismiss Butowsky’s complaint in its entirety for

Butowsky’s failure to complete service of process as well as this Court’s lack of personal

jurisdiction.

                               APPLICABLE LEGAL STANDARD

        Rule 12(b)(2) requires a court to dismiss a claim if the court does not have personal

jurisdiction over the defendant. “After a non-resident defendant files a motion to dismiss for lack

of personal jurisdiction, it is the plaintiff’s burden to establish that in personam jurisdiction exists.”

Lahman v. Nationwide Provider Sols., No. 17 Civ. 00305 (ALM), 2018 WL 3035916, at *4 (E.D.

Tex. June 19, 2018) (citing Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990)). “In resolving

a jurisdictional issue, the court may review pleadings, affidavits, interrogatories, depositions, oral

testimony, exhibits, any part of the record, and any combination thereof.” Int’l Truck & Engine

Corp. v. Quintana, 259 F. Supp. 2d 553, 556 (N.D. Tex. 2003) (citing Command-Aire Corp. v.

Ontario Mech. Sales & Serv., Inc., 963 F.2d 90, 95 (5th Cir. 1992)). A district court, however, is

not required to “credit conclusory allegations” regarding personal jurisdiction, “even if

uncontroverted.” See Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869

(5th Cir. 2001).

        Furthermore, Rule 4(m) requires a plaintiff to serve the summons and complaint on a

defendant within 90 days of filing, and if service is not made within 90 days, “the court—on motion

or on its own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” See Rule 4(m). To that end, Rule

12(b)(5) allows a defendant to move to dismiss a complaint for insufficient service of process. See

Thomas v. New Leaders for New Sch., 278 F.R.D. 347, 349-50 (E.D. La. 2011) (“Federal Rule of

Civil Procedure 12(b)(5) provides for dismissal of a claim if service of process ... was not properly



                                                    9
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 10 of 25 PageID #: 146



served in the appropriate manner.”); Aetna Bus. Credit, Inc. v. Universal Decor & Interior Design,

Inc., 635 F.2d 434, 435 (5th Cir. 1981) (“In the absence of valid service of process, proceedings

against a party are void.”). "When service of process is challenged, the party on whose behalf it is

made must bear the burden of establishing its validity.” Id. Notably, “[a] district court has broad

discretion to dismiss an action pursuant to Rule 12(b)(5) for insufficient service of process.” Perez

v. City of New Orleans, 173 F.Supp.3d 337, 345 (E.D. La. 2016).

                             ARGUMENTS AND AUTHORITIES

I.     Butowsky’s Complaint Should be Dismissed for Failure to Complete Service Within
       90 days of Filing

       A Court is authorized, under Rule 12(b)(5), to dismiss a complaint based on a plaintiff’s

insufficient service of process pursuant to Rule 4.6 See Rule 12(b)(5). In pertinent part, Rule 4(m)

provides:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

Rule 4(m). Accordingly, under Rule 4(m), the Court must first determine whether “good cause”

exists to extend the time for service. Thompson v. Brown, 91 F.3d 20, 21 (5th Cir. 1996). “If

‘good cause’ does not exist, the Court may, in its discretion, decide whether to dismiss the case

without prejudice or extend time for service.” Id.

       When service is challenged, the party responsible for effectuating service bears the burden

of establishing that good cause exists for her failure to serve process properly. Sys. Signs Supplies



6
        Rule 12(b)(5) is the proper method to challenge the “lack of delivery of the summons and
complaint.” 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1353
(3d ed. 2004).

                                                 10
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 11 of 25 PageID #: 147



v. Dep't of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990); see also, Jacob v. Barriere Constr. Co.,

LLC, 08 Civ. 3795 (EEF), 2009 WL 2390869, at *3 (E.D. La. July 30, 2009). “Good cause”

requires “at least as much as would be required to show excusable neglect, as to which simple

inadvertence or mistake of counsel or ignorance of the rules usually does not suffice.” Gartin v.

Par Pharm. Cos., Inc., 289 F. App’x. 688, 692 (5th Cir. 2008) (quoting Lambert v. United States,

44 F.3d 296, 299 (5th Cir. 1995)) (emphasis added). As such, establishing good cause typically

involves some evidence of “good faith on the part of the party seeking an enlargement of time and

some reasonable basis for noncompliance within the time specified.” Lambert, 44 F.3d at 299. To

determine whether “good cause” exists, the Court looks at the actions of the plaintiff that took

place within the requisite period of time. Winters v. Teledyne Movible Offshore, Inc., 776 F.2d

1304, 1306 (5th Cir. 1985).

       This Court should dismiss the claims against the Wigdor Defendants because no good

cause exists to excuse Butowsky’s failure to serve them within Rule 4(m)’s 90-day period. When

a plaintiff does not serve a defendant within the required time period – as the case here – a court

is required to dismiss the case unless the plaintiff shows good cause for her failure. Rule 4(m).

Fifth Circuit precedent is clear: good cause is more than inadvertence, mistake of counsel, or

ignorance of the rules. Sys. Sings Supplies, 903 F.2d at 1013; see also, Winters, 776 F.2d at 1306.

Instead, Butowsky must demonstrate excusable neglect, as well as good faith and a reasonable

basis for not serving the summons and complaint within the time allowed by the Federal Rules of

Civil Procedure. Sys. Sings Supplies, 903 F.2d at 1013. See also, Newby v. Enron Corp., 284 F.

App’x 146, 150 (5th Cir. 2008) (holding that unfamiliarity with the rules falls short of the

excusable neglect threshold).




                                                11
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 12 of 25 PageID #: 148



       Here, Butowsky cannot satisfy his burden of proving good cause. Butowsky cannot claim

ignorance or a misunderstanding of the proper service requirements because service has been

effected upon various defendants in Butowsky’s litany of other lawsuits (some filed in this Court).

See Furr v. City of Baker, No. 15 Civ. 0426 (JWD), 2017 WL 3496497, at *10 (M.D. La. Aug. 15,

2017) (refusing to allow the plaintiff – who was initially proceeding pro se – to claim ignorance

or misunderstanding of the law with respect to service for other defendants when several other

defendants had been properly served).7 Rule 4 specifically sets forth the time frame for service

upon the Wigdor Defendants; that time frame has passed. Butowsky has not even requested that

a summons be issued for either defendant. Because no good cause exists to justify Butowsky’s

failure, this Court should dismiss the Wigdor Defendants.

II.    Butowsky’s Complaint Should be Dismissed in its Entirety Because This Court Lacks
       Personal Jurisdiction Over the Wigdor Defendants

       “The Due Process Clause of the Fourteenth Amendment permits the exercise of personal

jurisdiction over a nonresident defendant when (1) that defendant has purposefully availed himself

of the benefits and protections of the forum state by establishing ‘minimum contacts’ with the

forum state; and (2) the exercise of jurisdiction over that defendant does not offend ‘traditional

notions of fair play and substantial justice.’” Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir.

1999) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “To comport with due

process, the defendant’s conduct in connection with the forum state must be such that he ‘should




7
       Butowsky was even able to serve Wigdor LLP with a subpoena for documents in
connection with the Folkenflik Action. See Butowsky v. Folkenflik, No. 10-mc-00446 (PKC)
(S.D.N.Y.) at Dkt. No. 3, Wigdor LLP’s Memorandum of Law in Support of Motion to Quash Ed
Butowksy’s Document Subpoena, at 16 (acknowledging service of subpoena made on Wigdor
LLP by Butowsky in or around July 2019).

                                                12
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 13 of 25 PageID #: 149



reasonably anticipate being haled into court’ in the forum state.” Id. (quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

       “Sufficient minimum contacts will give rise to either specific or general jurisdiction.”

Revell v. Lidov, 317 F.3d 467, 470 (5th Cir. 2002). “A court may assert general jurisdiction over

foreign (sister-state or foreign-country) corporations to hear any and all claims against them when

their affiliations with the State are so ‘continuous and systematic’ as to render them essentially at

home in the forum State.” BNSF Ry. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (alteration omitted)

(quoting Daimler AG v. Bauman, 571 U.S. 117, 127 (2014)). “The ‘paradigm’ forums in which a

corporate defendant is ‘at home,’” the Supreme Court has explained “are the corporation’s place

of incorporation and its principal place of business.” Id. As the Fifth Circuit has emphasized,

“[t]he continuous and systematic contacts test is a difficult one to meet, requiring extensive

contacts between a defendant and a forum.” Bowles v. Ranger Land Sys., 527 F. App’x 319, 321

(5th Cir. 2013) (alteration original) (quoting Submersible Systems, Inc. v. Perforada Central, S.A.

de C.V., 249 F.3d 413, 419 (5th Cir. 2001)).

       “Specific jurisdiction arises when the defendant’s contacts with the forum ‘arise from, or

are directly related to, the cause of action.’” Revell, 317 F.3d at 470 (quoting Lewis v. Fresne, 252

F.3d 352, 358 (5th Cir. 2001)). In order for specific jurisdiction to be present, the defendant must

have “‘purposefully directed’ his activities at residents of the forum and the litigation results from

alleged injuries that arise out of or relate to those activities.” See Clemens v. McNamee, 615 F.3d

374, 378 (5th Cir. 2010) (quoting Burger King v. Rudzewicz, 471 U.S. 462, 472 (1985)).

Ultimately, for minimum contacts to support specific jurisdiction, “[i]t is essential that there be

some act by which the defendant purposefully avails himself of the privilege of conducting

activities with the forum state, thus invoking the benefits and protections of its laws.” Id. at 379



                                                 13
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 14 of 25 PageID #: 150



(citing Hanson v. Denckla, 357 U.S. 235, 253 (1958)). This requirement “ensures that a defendant

will not be haled into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts.”

Id. (citing Burger King, 471 U.S. at 472).

       A.      Butowsky Fails to Allege Facts Sufficient to Establish General Personal
               Jurisdiction Over the Wigdor Defendants

       Butowsky’s Complaint fails to allege facts sufficient to support general personal

jurisdiction over either Mr. Wigdor or Wigdor LLP. His allegations largely center on allegedly

defamatory statements made by the Wigdor Defendants outside the State of Texas – made to

another resident of New York no less – that purportedly found their way to Texas through national

publication and re-publication, as distinct from being directed to Texas media outlets.8 Nowhere

in his Complaint, however, does Butowsky claim that Mr. Wigdor or Wigdor LLP entered Texas,

contacted residents of Texas, or conducted any activities whatsoever in or directed towards the

state. Butowsky fails to allege a meaningful (or any) affiliation on the part of either Mr. Wigdor

or Wigdor LLP with the State of Texas — let alone the type of “continuous and systematic”

affiliations required to support general jurisdiction. See BNSF, 137 S. Ct. at 1558. In short,

nothing in Butowsky’s Complaint supports or even comes close to supporting the notion that Mr.




8
        Generally speaking, Butowsky’s allegations are high on hyperbole, but short on facts.
However, he does state that, “[i]n July 2017 … Wigdor leaked false statements to National Public
Radio (“NPR”).” Compl. at ¶ 134. Butowsky goes on to aver that, “[b]etween July 24, 2017 and
July 31, 2017, Wigdor leaked and published his unprivileged draft complaint and discussed its
false statements with David Folkenflik.” Id. at ¶ 135. Then, on August 1, 2017, Folkenflik
published an article on NPR.org that allegedly republished the Wigdor Defendants’ statements. Id.
at ¶ 136. Butowsky readily admits that “Folkenflik, is a citizen of New York, who lives in New
York City.” Id. at ¶ 4.



                                                  14
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 15 of 25 PageID #: 151



Wigdor or Wigdor LLP would be “essentially at home” in the State of Texas. See id.; Bowles, 527

F. App’x at 321.9

       Nor could Butowsky even establish that this Court has general personal jurisdiction over

the Wigdor Defendants. As outlined in Mr. Wigdor’s and Wigdor LLP’s declarations in support

of this motion, neither Wigdor defendant has had any meaningful contacts with the State of Texas.

Mr. Wigdor is a resident of New York and has never set foot in, let alone resided in Texas. See Ex.

A at ¶¶ 2, 5–7 (“Wigdor Declaration”). He owns no property interest in Texas, pays no taxes in

Texas, and maintains no phone or mail contact there. Id. at ¶¶ 8–11. His law firm has no office

in Texas; he holds no professional licenses or credentials issued by the State of Texas; and has

never sought admission to or been admitted pro hac vice in any Texas State or Federal Court. Id.

at ¶¶ 4, 14, 17. To the best of his knowledge, Mr. Wigdor has never granted an interview to a

Texas-based newspaper, television station, radio station, or any other media outlet exclusively

serving Texas. Id. at ¶ 16. Finally, in addition to having never traveled to Texas for any purpose,

Mr. Wigdor has never participated in any meetings, hearings, witness interviews, or depositions in

Texas via video conference, Skype, or any similar “virtual presence” technology. Id. at ¶ 15.

       His firm, Wigdor LLP, likewise has no meaningful contacts with the State of Texas.

Wigdor LLP is a New York-based law firm that does not and never has had any office, operations,

property-interest, attorneys, or staff located or residing in the State of Texas. See Ex. B at ¶¶ 3–6

(“Wigdor LLP Declaration”). It does not maintain a phone number in Texas, pay taxes there, or

receive revenue from sources in the state. Id. at ¶¶ 7–9. None of Wigdor LLP’s attorneys are

admitted to the Texas State Bar or any of the Federal District Courts located in the state, and none



9
       It appears from his Complaint that Butowsky is already conceding that the Court lacks
general personal jurisdiction over the Wigdor Defendants. See Compl. at ¶19 (alleging only that
“Defendants are subject to specific personal jurisdiction in Texas”).
                                                 15
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 16 of 25 PageID #: 152



of Wigdor LLP’s attorneys have ever been admitted pro hac vice to any court in Texas, state or

federal. Id. at ¶¶ 10–12. Nor has Wigdor LLP ever filed pleadings in a Texas court. Id. at ¶ 13.

Finally, Wigdor LLP does not direct any marketing or business development efforts specifically

towards the State of Texas; has never purchased advertising from any newspapers, TV stations,

radio stations, or other media outlets based in Texas; and has never sought coverage from any

media outlets that exclusively serve the State of Texas. Id. at ¶¶ 14–15.

       Given this state of affairs, Butowsky cannot meet the “difficult” “continuous and

systematic contacts test” because Mr. Wigdor and Wigdor LLP have no meaningful—let alone

“extensive contacts”—with the forum. See Bowles, 527 F. App’x at 321; Sangha v. Navig8 Ship

Management Private Ltd., 882 F.3d, 96, 101-02 (5th Cir. 2018); see also Companion Prop. & Cas.

Ins. Co. v. Palermo, 723 F.3d 557, 559-60 (5th Cir. 2013) (“The general-personal-jurisdiction

theory has no substance under these facts. Defendants maintained no offices in Texas; they had

no personnel stationed there; they paid no Texas taxes and had no registered agent for service of

process; and, although sustained over an appreciable period, transacted only limited and discrete

businesses there.”); Gray, Ritter & Graham PC v. Goldman Phipps PLLC, 511 S.W.3d 639, 657

(Tex. App.–Corpus Christi 2015, pet. denied) (“[A] nonresident attorney who has only sporadic

contacts with Texas will not be subject to general jurisdiction in Texas.”).

       B.      Butowsky Fails to Allege Facts Sufficient to Establish Specific Personal
               Jurisdiction Over Mr. Wigdor or Wigdor LLP

       Butowsky’s Complaint also fails to establish specific personal jurisdiction over the Wigdor

Defendants. As noted above, the only connection Butowsky draws between the defendants in this

case and the State of Texas are the alleged harms he suffered in Texas by virtue of allegedly

defamatory statements made by the Wigdor Defendants out of state, to an out of state third party

(Folkenflik), that third party Folkenflik allegedly published in a national news publication. Under


                                                16
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 17 of 25 PageID #: 153



controlling Fifth Circuit precedent, these allegations are insufficient to support specific personal

jurisdiction.

        “To support personal jurisdiction against [a] defaming defendant,” the Fifth Circuit has

emphasized the requirement that “the forum ‘be the focal point of the story.’” Clemens, 615 F.3d

at 379 (quoting Calder v. Jones, 465 U.S. 783, 789 (1984)). It is not enough merely that a plaintiff

suffer emotional distress and damage to his professional reputation in his home state. See id.

Rather, the defamatory statements must be adequately directed at the forum state to satisfy

minimum contacts sufficient to support the exercise of specific personal jurisdiction there. See id.;

see also Revell, 317 F.3d at 475 (finding no jurisdiction where allegedly defamatory internet post

was “presumably directed at the entire world, or perhaps just concerned U.S. citizens,” “[b]ut

certainly . . . was not directed specifically at Texas”).

        For example, in, Clemens, baseball player Roger Clemens sued a former trainer, Brian

McNamee, for defamation in a Texas court. See 615 F.3d at 377. McNamee had cooperated with

a federal investigation that led to a published report, including statements by McNamee regarding

Clemens’s use of performance-enhancing drugs. Id. Subsequently, “[e]very national news

service, as well as every major newspaper in Texas, republished McNamee’s statements.” Id.

McNamee also spoke with a senior writer for the internet site SI.com (the online version of Sports

Illustrated) who published a story containing McNamee’s statements repeated from the published

federal report. Id.

        McNamee argued that, as an out-of-state defendant, the court lacked jurisdiction over him.

The Fifth Circuit agreed. In support of jurisdiction, Clemens highlighted the harm he suffered in

Texas and McNamee’s knowledge of the likelihood of such harm in that forum. Id. at 380. These

allegations, however, were insufficient to support personal jurisdiction. Id. The Fifth Circuit



                                                  17
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 18 of 25 PageID #: 154



interpreted the Supreme Court defamation case Calder, 465 U.S. 783, “as requiring the plaintiff

seeking to assert specific personal jurisdiction over a defendant in a defamation case to show ‘(1)

the subject matter of and (2) the sources relied upon for the article were in the forum state.’” Id.

(quoting Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 426 (5th Cir. 2005)). The question,

therefore, was “whether McNamee’s allegedly defamatory statements were aimed at or directed to

Texas.” Id. Because McNamee’s statements concerned the delivery of performance enhancing

drugs to Clemens in New York and Canada, they were not made in or directed at residents of Texas

to adequately support personal jurisdiction over McNamee.10 Id.

       Revell is likewise instructive. In that case, Revell, a resident of Texas, brought a cause of

action in the Northern District of Texas against Lidov, a Massachusetts resident, as well as the

Board of Trustees of Columbia University, whose principal offices were in New York City. See

317 F.3d at 469. Specifically, Revell alleged that an article Lidov wrote and published on a website

maintained by Columbia’s School of Journalism defamed Revell and caused him personal and

professional damages in Texas. Id. As in Clemens, the Fifth Circuit found that the Texas-based

federal court lacked personal jurisdiction over the defendants.

       As the Fifth Circuit there noted “the article written by Lidov about Revell contains no

reference to Texas, nor does it refer to the Texas activities of Revell, and it was not directed at

Texas readers as distinguished from readers in other states. Texas was not the focal point of the

article or the harm suffered . . . .” Id. at 473. As the Fifth Circuit had concluded regarding other




10
        Likewise, the Wigdor Defendants’ allegedly defamatory statements were made by New
York citizens, to a New York citizen, regarding the investigation of a crime committed in
Washington, D.C. Notably, Butowsky readily admits throughout his Complaint that he voluntarily
and actively involved himself in that investigation.



                                                18
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 19 of 25 PageID #: 155



intentional tort cases, “the plaintiff’s residence in the forum, and suffering of harm there,” would

“not alone support jurisdiction under Calder.”11 Id. (collecting cases). In the end, Lidov’s article

made “no reference to Texas . . . or any reliance on Texas sources.” Id. “These facts,” the court

concluded, “weigh[ed] heavily against finding the requisite minimum contacts in [that] case.” Id.

“In short,” the court concluded, “this was not about Texas.” Id. at 476.

       Given this controlling precedent, it is clear that Butowsky has not offered a single factual

allegation on which this Court plausibly could conclude that the Wigdor Defendants’ allegedly

defamatory statements and other purported torts were “meaningfully directed” at Texas or that



11
        We suspect that Butowsky may, as he has in opposing other motions to dismiss based on
lack of personal jurisdiction filed by out-of-state lawyers he has sued, argue that Calder supports
his position because the Supreme Court held there that a national publication based in Florida
could be subject to a California court’s jurisdiction for allegedly defaming a California resident.
See, e.g., Gottlieb, No. 19 Civ. 180, ECF No. 83, Butowsky’s Opposition to Defendants’ Motion
to Dismiss, at 3-5 (E.D. Tex. July 22, 2019). However, for a host of reasons, Calder would not
support a finding that this Court has personal jurisdiction over the Wigdor Defendants because: (i)
the California resident plaintiff in Calder was suing a national publication that had published
alleged defamatory statements, and not attorneys who had spoken to the media in connection with
their representation of litigants in a different state; (ii) the national publication at issue, National
Enquirer, in fact had “a large circulation in California,” i.e., “600,000 [] copies,” “almost twice
the level of the next highest state.” (Calder, 465 U.S. at 784-85); (iii) at least one defendant was a
reporter who frequently traveled to California and relied on phone calls to sources in California
for the information in the purported defamatory article; and (iv) “[t]he allegedly libelous story
concerned the California activities of a California resident,” and as such, “California [was] the
focal point both of the story and of the harm suffered.” (id. at 788-89 (emphasis added)). In
contrast, the activities upon which the Wheeler Action (and therefore the Wigdor Defendants’
statements in connection therewith) occurred in Washington D.C. and New York – not in Texas.

         Moreover, the Supreme Court significantly narrowed the “effects” test set forth in Calder
in its 2014 decision in Walden v. Fiore, 571 U.S. 277, 287-88 (2014), which made it clear that the
fact that the plaintiff felt the effect of the alleged defamation in his state of residence was not
sufficient to establish jurisdiction under the Due Process Clause. Rather, the “effects” that are
relevant for analyzing a court’s jurisdiction over a non-resident defendant are only those that the
non-resident defendant intentionally directed at the state itself. Walden, 571 U.S. at 284 (“[f]or a
State to exercise jurisdiction consistent with due process,” the “relationship among the defendant,
the forum and the litigation” “must arise out of contacts that the ‘defendant himself creates with
the forum State.”) (emphasis in original) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770,
775 (1984).
                                                  19
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 20 of 25 PageID #: 156



Texas was the “clear focus” or “clear thrust” of the statements. Fielder, 415 F.3d at 428; see also

Clemens, 615 F.3d at 380. Butowsky dedicates pages upon pages of his complaint to the

publication and republication of allegedly defamatory statements in the national media. See, e.g.,

Compl. at ¶¶ 130–189. Yet, none of these allegations contain any evidence that Mr. Wigdor or

Wigdor LLP in any way targeted Texas through their allegedly defamatory statements. There is

no allegation, plausible or otherwise, that the Wigdor Defendants ever mentioned or referenced

Texas, ever in any way directed their statements to Texas residents, or in the course of representing

Mr. Wheeler in the Wheeler Action, ever took any actions to advance that case in, or direct it to

Texas. Fielding, 415 F.3d at 426. Rather, Butowsky appears to concede that the statements at

issue in this case were directed to the public in general, not at Texas specifically. This, however,

is precisely the kind of scattershot national publication that has been found to be insufficiently

targeted to establish personal jurisdiction. See Revell, 317 F.3d at 475 (finding no jurisdiction

where allegedly defamatory internet post was “presumably directed at the entire world, or perhaps

just concerned U.S. citizens,” “[b]ut certainly . . . was not directed specifically at Texas”).

Moreover, Butowsky does not allege (nor can he credibly) that any of the statements at issue drew

on sources from Texas, another factor courts have found relevant in establishing personal

jurisdiction. Clemens, 615 F.3d at 380. In short, nothing in Butowsky’s complaint shows that the

allegedly defamatory statements were “about Texas” (see Revell, 317 F.3d at 476), and thus he has

failed to allege facts sufficient to support specific personal jurisdiction in Texas.

       Instead, Butowsky merely posits the same types of inadequate, conclusory factual

allegations that the Fifth Circuit has expressly and repeatedly rejected as bases for jurisdiction in

Clemens and Revell. For example, Butowsky alleges that Mr. “Wigdor knew Butowsky lived and

worked in Texas,” that Butowsky “managed a registered investment advisor in Texas,” and that



                                                  20
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 21 of 25 PageID #: 157



Mr. Wigdor knew that his allegedly defamatory statements would “injure Butowsky’s business

and personal interests in Texas.” Compl at. ¶ 12. Such allegations are simply inadequate to

establish minimum contacts consistent with due-process requirements. See Clemens, 615 F.3d at

370. Injury in the forum state alone, even if the alleged defamer could have foreseen it, is

inadequate to support specific jurisdiction. See Herman v. Cataphora, Inc., 730 F.3d 460, 465

(5th Cir. 2013) (“A plaintiff’s suffering damage in the forum state is part of the calculus, but for

minimum contacts to be present the allegedly defamatory statements must be adequately directed

at the forum state.”).

        Even the lone Texas case Butowsky cites in the jurisdictional section of his complaint, TV

Azteca v. Ruiz, 490 S.W.3d 29 (Tex. 2016), belies the contention that this Court has personal

jurisdiction over the Wigdor Defendants. Azteca involved a defamation claim brought by a Texas

resident against Mexican citizens who broadcast television programs in Mexico that also reached

parts of Texas. Id. at 34. The Mexican citizens (the “Petitioners” in the Texas Supreme Court)

argued that the Texas court lacked jurisdiction over them. The Texas Supreme Court ultimately

held that “allegations and evidence that Petitioners harmed Texas residents in Texas, Petitioners’

broadcasts were viewable in Texas, and Petitioners knew Texans could watch the programs in

Texas [were] insufficient to establish that Petitioners purposefully availed themselves of the

benefits of conducting activities in Texas.” Id.

        It was only when the forgoing was taken together with “evidence that Petitioners exploited

the Texas market to capitalize on the broadcasts that traveled into Texas,” did the Texas Supreme

Court conclude that there was purposeful availment sufficient to exercise jurisdiction over the

Petitioners. Id. (emphasis added). This included evidence that the Petitioners actually entered

Texas to produce and promote their broadcasts, derived substantial revenue due to advertising in



                                                   21
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 22 of 25 PageID #: 158



Texas, and “made substantial and successful efforts to distribute their programs and increase their

popularity in Texas.” Id. at 49–50 (emphases added). It was these activities, the Texas Supreme

Court concluded, that supported a finding that the Petitioners purposefully availed themselves of

the benefits of conducting activities in Texas and, therefore, subjected themselves to jurisdiction

to Texas’s courts. Id. at 52.

       Ironically, rather than support Butowsky’s jurisdictional claims in this case, Azteca reveals

the glaring inadequacy of the facts he has pled. At best, Butowsky alleges (baldly) that the Wigdor

Defendants’ statements reached Texas and that the Wigdor Defendants could have foreseen that

result. Under Azteca, like the other controlling Fifth Circuit precedent detailed above, this is

simply not enough to support personal jurisdiction.

       Finally, outside the rambling allegations in his Complaint, Butowsky parrots the

requirements and standards for establishing personal jurisdiction set by the Supreme Court, and,

in summary fashion, alleges that Defendants:

       committed multiple acts of defamation and intentional torts, in whole or part, in
       Texas. They have minimum contacts with Texas such that the exercise of personal
       jurisdiction over them comports with traditional notions of fair play and substantial
       justice and is consistent with the Due Process clause of the United States
       Constitution. Defendants’ defamation was purposefully directed at Texas and was
       continuous and systematic. Butowsky’s claims directly arise from and relate to
       Defendants’ publication of false and defamatory statements in Texas.

Compl. at ¶19 (emphases added). Butowsky provides no factual support (plausible or otherwise)

for these conclusory jurisdictional allegations. He nowhere explains what alleged acts were

committed “in Texas,” or in what manner the Wigdor Defendants’ allegedly defamatory statements

were directed “at Texas” or published “in Texas.” It is beyond cavil that such conclusory

allegations concerning personal jurisdiction are to be disregarded even if uncontroverted. See,

e.g., Sealed Appellant 1 v. Sealed Appellee 2, 625 Fed. Appx. 628, 631 (5th Cir. 2015); Panda

Brandywine Corp, 253 F.3d at 868–69 (5th Cir. 2001) (“Appellants’ sole evidence is their state
                                                22
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 23 of 25 PageID #: 159



court petition, which alleges ‘on information and belief’ that Appellee knew Appellants are Texas

residents and knew its actions would intentionally cause harm to Appellants in Texas. Appellants

present no other evidence of Appellee’s contacts with Texas relating to Appellants’ claims, and

thus the district court properly concluded that the allegations are merely conclusory.”).12

Otherwise, accepting such a theory of personal jurisdiction “would turn the jurisdictional analysis

on its head, focusing attention not on where the alleged tortfeasor directed its activity, but on where

the victim could identify tangential harms.” Fielding, 415 F.3d at 427. Moreover, the declarations

submitted by the Wigdor Defendants directly contradict Butowsky’s baseless statements in his

Complaint, even if those allegations were to be credited (which they should not).13 Not only has


12
        Butowsky should be warned against causing further delay and disruption through the filing
of an amended complaint purportedly to address these jurisdictional deficiencies unless such
amendment will actually include plausible factual allegations that support this Court’s personal
jurisdiction over the Wigdor Defendants. Butowsky’s modus operandi in other actions in which
out-of-state attorneys he has sued have challenged this Court’s personal jurisdiction over them has
been to file a completely fruitless amended complaint that does nothing to address these glaring
deficiencies. For instance, after the Boies Schiller law firm moved to dismiss Butowsky’s
complaint pursuant to Rule 12(b)(2), Butowsky filed an amended complaint that simply added
insufficient, conclusory language regarding personal jurisdiction, such as by alleging that “the
Court has personal jurisdiction over all Defendants because they participated in intentional torts
that were designed to hurt the Plaintiff in Texas. All of the Defendants knew that the Plaintiff was
a resident of Texas when they targeted him.” See Gottlieb, No. 19 Civ. 180, ECF No. 62, First
Amended Complaint at ¶ 10 (E.D. Tex. July 15, 2019). Such belatedly added and conclusory
statements, not supported by plausible factual allegations, will be insufficient to give rise to
specific jurisdiction, and will serve no legitimate purpose but to delay the inevitable dismissal of
this case on Rule 12(b)(2) grounds, while further needlessly draining the Wigdor Defendants’ and
the Court’s resources.

13
        We also anticipate that Butowsky, in an attempt to unnecessarily drag this case out and
cause the Wigdor Defendants to incur further legal expense and harassment, will seek leave to
conduct limited discovery for the purposes of establishing personal jurisdiction. The Court should
not entertain such a request. Butowsky’s entire jurisdictional argument is based on the uncontested
fact that he lives in Texas. As discussed above, based on clear Supreme Court and Fifth Circuit
authority, and the clear absence of jurisdictional contacts with Texas based on the Wigdor
Defendants’ affidavits, discovery should not be permitted because the “lack of personal
jurisdiction is clear.” Monkey Boy Graphix, Inc. v. Anton Sport, Inc., Civil Action No. 08 Civ. 0


                                                  23
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 24 of 25 PageID #: 160



Mr. Wigdor never set foot in Texas, but he has never directed communications to Texas via Texas-

based media or any other mechanism.

                                         *      *       *

       Despite waiting almost one year to file the instant action after publicly stating that he

intended to “sue the hell out of” Mr. Wigdor and Wigdor LLP in order to see them choke on their

nerves” for representing Rod Wheeler, Butowsky has woefully failed to allege any substantial—

let alone continuous and systematic—contacts between the Wigdor Defendants and the State of

Texas sufficient to support general personal jurisdiction there.14 Nor are the facts that Butowsky

has alleged – i.e., that he suffered damages in Texas based on statements made outside of Texas

to a non-Texas (New York) citizen, published by national media – sufficient to establish contact

between Texas and the alleged underlying misconduct to establish specific personal jurisdiction.

Were these deficiencies in the Complaint not apparent enough, the Wigdor Defendants have

submitted declarations affirming that they have not made contact with the State of Texas in any

meaningful way, much less in a manner that would subject them to suit in Texas consistent with




657 (BH)(ICR), 2008 WL 11349966, at *7-8 (N.D. Tex. Aug. 20, 2008) (denying jurisdictional
discovery when plaintiff failed to state facts sought and how facts would support personal
jurisdiction).
14
        Butowsky’s track record in New York reveals his true motive for filing in Texas. In
Wheeler, Butowsky attacked the Wigdor Defendants seeking sanctions and attorney’s fees. 322
F. Supp. 3d at 457-58. Judge Daniels outrightly rejected any wrongdoing by the Wigdor
Defendants—awarded no fees, costs or reprimand of any kind—and noted in reference to
Butowsky’s complaints that “the situation in which all of these parties find themselves hardly
engenders sympathy.” Id. at 458-59. Butowsky’s attorney, Ty Clevenger, fared no better in the
Southern District of New York. Just last year, the Honorable William H. Pauley of the S.D.N.Y
rejected Mr. Clevenger’s pro hac vice application to appear as counsel in an employment
discrimination matter noting that “Clevenger has amassed a cavalcade of disciplinary issues in
various courts, all of which display a lack of respect for the judicial process.” Hughes v. Twenty-
First Century Fox, Inc., et. al., No. 17 Civ. 07093 (WHP), Dkt. No. 87 (S.D.N.Y June 25, 2018).
Knowing the well was likely dry in New York, Butowsky decided to bring his revenge campaign
to Texas, despite there being no basis to do so in this forum.

                                                24
Case 4:19-cv-00577-ALM Document 8 Filed 11/05/19 Page 25 of 25 PageID #: 161



the due process requirements of the Fourteenth Amendment. Therefore, because the Court lacks

personal jurisdiction over Mr. Wigdor and Wigdor LLP, Butowsky’s complaint should be

dismissed as against them in its entirety.

                                 CONCLUSION AND PRAYER

       For each of the foregoing reasons, the Wigdor Defendants pray the court grant this Motion

and Dismiss the claims against them in their entirety. The Wigdor Defendants further request the

court award such other relief, in law or in equity, to which they may be justly entitled.

DATE: November 4, 2019                        Respectfully submitted,


                                              DYKEMA GOSSETT, PLLC

                                              /s/ Adam Nunnallee
                                              Christopher D. Kratovil
                                              State Bar No. 24027427
                                              ckratovil@dykema.com
                                              Adam Nunnallee
                                              State Bar No. 24057453
                                              anunnallee@dykema.com
                                              1717 Main Street, Suite 4200
                                              Dallas, Texas 75201
                                              (214) 462-6400
                                              (214) 462-6401 (fax)



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon on

all counsel of record on November 4, 2019, in compliance with the Federal Rules of Civil

Procedure.


                                              /s/ Adam Nunnallee
                                              Adam Nunnallee




                                                 25
